

Exhibit 10.1.4


LICENSE AGREEMENT AMENDMENT


The following is an amendment to Exhibit A of the License Agreement between
Medical College of Georgia and NewLink Genetics previously executed on September
13th, 2005. The purpose of this amendment is to explicitly list patent
applications filed previously to the execution of this Agreement as
continuations of Case # 009-03, and which were unintentionally ommited in the
original Exhibit A. These missing patent applications are: Provisional US
60/538,647 and Non-Provisional Patents US 10/780,150 and US 10/780,797.


The present amendment should be considered part of the original License
Agreement and is hereto agreed by representatives of both parties signing below.







MEDICAL COLLEGE OF GEORGIA

RESEARCH INSTITUTELICENSEE:

NEWLINK GENETICS
By:  /s/ Betty Aldridge
By: /s/ Nicholas Vahanian
Name: Betty Aldridge
 Executive Director
  MCG Research Institute  
Name: Nicholas Vahanian
Title:  
Title: Chief Medical & Operations Officer 
Date: 3/28/06   
Date: 3/28/06  





--------------------------------------------------------------------------------



EXHIBIT A
LICENSED PATENTS
[Case #007-98
“Regulation of T-Cell Mediated Immunity by Tryptophan” U.S. Patent No. 6,451,840
Inventors: D. Munn and A. Mellor
Case #007-98 Div1
“Regulation of T-Cell Mediated Immunity by Tryptophan” U.S. Patent No. 6,482,416
Inventors: D. Munn and A. Mellor
Case #007-98 Div2
“Regulation of T-Cell Mediated Immunity by Tryptophan” U.S.
non-Provisional/Regular Patent Application 10/112,362 Inventors: D. Munn and A.
Mellor
Case #011-98
High Affinity Tryptophan Transporter” U.S. Patent No. 6,395,876 Inventors: D.
Munn and A. Mellor
Case #011-02
“Antigen-Presenting Cell Populations and Their Use as Reagents for Enhancing of
Reducing Immune Tolerance” U.S. non-Provisional/Regular Patent Application
10/121,909 Inventors: D. Munn and A. Mellor
Case #003-03
“Chemokine Receptor Antagonists as Therapeutic Agents” U.S.
non-Provisional/Regular Patent Application 10/660,131 Inventors: D. Munn, A.
Mellor and S. Peiper
Case #009-03
“Regulation of T Cell-Mediated Immunity by D Isomers of Inhibitors of
Indoleamine-2,3-Dioxygenase” U.S. Provisional Patent Application 60/459,489
Inventors: D. Munn and A. Mellor
Case #009-03
“Inhibitors of Indoleamine-2,3-Dioxygenase and Methods of Use” U.S. Provisional
Patent Application 60/538,647 Inventors: D. Munn and A. Mellor
Case #009-03
“Regulation of T Cell-Mediated Immunity by D Isomers of Inhibitors of
Indoleamine-2,3-Dioxygenase” U.S. Non-Provisional/Regular Patent Application
10/780,150 Inventors: D. Munn and A. Mellor
Case #009-03
“Use of Inhibitors of Indoleamine-2,3-Dioxygenase in Combination with Other
Therapeutic Modalities” U.S. Non-Provisional/Regular Patent Application
10/780,797 Inventors: D. Munn and A. Mellor]




